MEMORANDUM **
Alberto Ogo Nabalta appeals the 96-month sentence imposed by the district court following his guilty plea to conspiracy to import methamphetamine, in violation of 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28 U.S.C. § 3742. Nabalta’s counsel has filed a motion to withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), identifying one potential issue for review. Nabal-ta has not filed a pro se supplemental brief.
Counsel contends that the court may have abused its discretion by not granting a further downward departure under § 5K1.1, based on Nabalta’s substantial assistance to the government. This court however lacks jurisdiction to review the extent of the district court’s downward departure. See United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (1990) (concluding that appellate court lacks jurisdiction to review the extent of a downward departure).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.